Citation Nr: 1623710	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  11-00 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a respiratory disorder claimed as bronchitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1983 to March 1984, from December 2003 to January 2005, May 2007 to October 2007, and from April 2008 to October 2008.  His service included tours in Kuwait and Iraq.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania that declined to reopen a previously denied claim of service connection for bronchitis. 

The Veteran's file has been scanned, and converted from a paper file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

In November 2013, the Veteran provided testimony before the undersigned Veterans Law Judge at a Travel Board hearing at the RO.  In April 2014, the Board issued a decision reopening the claim of service connection for bronchitis and remanding the matter on the merits to the Agency of Original Jurisdiction (AOJ) for additional development.  The matter has been returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Board remanded this issue in April 2014 in order to (1) obtain any outstanding, pertinent medical records, and then (2) to afford the Veteran a VA examination to determine the etiology of bronchitis.  To that end, the Veteran was afforded VA examination in May 2014.  In the examination report, the examiner indicated that the Veteran did not currently have nor has he ever been diagnosed with a respiratory condition.  The examiner thereafter opines that there is no current bronchitis, but that a current respiratory condition, early onset chronic obstructive pulmonary disease (COPD), is secondary to long term tobacco abuse (smoking 1 1/2 packs per day for 24 years, which ended in 2013).  Although the examiner listed the Veteran's reported history as including a history of bronchitis in service, service medical records reflecting such treatment were not of record.  

The Veteran thereafter submitted records of in-service treatment including a nine day hospitalization in 1983 for bronchitis.  See September 2015 letter from Veteran with accompanying inpatient service treatment records.  These records include an assessment of, "viral bronchitis vs mycoplasma pneumonia - possible asthmatic predisposition."  When discharged from the hospital, he was given a 1 week profile and was scheduled to undergo further evaluation of a possible underlying bronchospastic airway disorder on an outpatient basis.  The Veteran urges that this hospitalization is evidence of a chronic respiratory condition that began in service.  

Another piece of evidence added to the record and not considered by the VA examiner includes a September 2014 statement from the Veteran's primary care VA physician.  This doctor noted that the Veteran has, "symptoms consistent with chronic bronchitis with occasional acute flares.  He is currently managed with prescription inhalers and strong recommendations for smoking abstinence."  

Given the additional pertinent records discussed above, the May 2014 VA examiner's current opinion may likely now be based on an inaccurate factual premise.  Under the circumstances, the Board finds that an addendum medical opinion must be sought that includes consideration of these records. Parenthetically, the Board notes that additional VA respiratory treatment records dated in 2016 are also of record.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the physician who conducted the May 2014 examination, or a physician of appropriate knowledge and expertise to determine the etiology of the Veteran's claimed respiratory condition(s).  It is up to the discretion of the examiner if a new examination is necessary, or in the alternative, an addendum opinion is sufficient.

Review of the entire record is required; however attention is invited to: the newly-added in-service hospitalization records dated in 1983 from Brooke Army Medical Center (VBMS, document labeled Medical Treatment Record - Government Facility, receipt date September 9, 2015); the September 2014 VA physician's opinion (VBMS, document labeled Medical Treatment Record - Government Facility, receipt date September 22, 2014); and additional VA respiratory treatment records in 2016 (VBMS, document labeled Medical Treatment Record - Government Facility, receipt date March 21, 2016).  

The examiner is asked to provide opinions as to the following: 

a. whether it is at least as likely as not (50 percent or
better probability) that any current respiratory disorder is etiologically related to the Veteran's service or service-connected disabilities.  

b. whether it is at least as likely as not (50 percent or better probability) that the Veteran's current respiratory disorder, to include bronchitis if found, is aggravated by the service-connected disabilities.  

The underlying reasons for each opinion expressed must also be provided.   The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility" but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion it is as medically sound to find in favor of the proposition as it is to find against it.  

2.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




